Citation Nr: 0302704	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who had active military service 
from January 1966 to December 1968.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Denver, Colorado, which increased the 
rating for PTSD to 30 percent. 


REMAND

In a VA Form 9 received on December 13, 2002, the veteran 
requested a hearing at the RO before a Member of the Board.  
In correspondence dated approximately two weeks later, he 
requested a video conference hearing before a Member of the 
Board in lieu of the in-person hearing.  The request for a 
video conference hearing was reiterated in correspondence the 
Board received from the veteran's representative.  The 
January 2003 certification of appeal notes that the veteran 
requested a video conference hearing.  

There is no documentation in the claims file that a video 
conference hearing was scheduled for the veteran.  Since 
video conference hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO must schedule the veteran for a 
video conference hearing, and provide him 
and his representative with written 
notification as to the date, time, and 
location of said hearing.  

The claim should then be processed in accordance with 
standard procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board must 
be handled in an expeditious manner.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




